Citation Nr: 1506063	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to an increased rating for left knee chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2014, the Veteran cancelled her Board hearing scheduled for July 2014.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

Back Disability

The Veteran contends that her currently diagnosed back disability is related to an in-service injury where she was stepped on by a horse while training for a rodeo in June 1980.  She claims she has had continuous back pain as well as some loss of movement since her in-service injury, and that she has had continuous medical care for her back since her discharge.  

Service treatment records show that the Veteran was kicked in the back by a horse in June 1980.  She was noted at that time to have mechanical low back pain and tenderness over L2-L3, and was diagnosed with traumatic radiculopathy.  There was no further treatment in service for the back, and her back was evaluated as normal at the time of her discharge.  

The post-service medical evidence of record shows that the Veteran has received treatment for chronic low back pain since the year 2000 or 2001.  X-rays have revealed evidence of degenerative changes in the lumbar spine with osteophytosis at multiple levels, and disc space narrowing compatible with mild disc disease particularly at L4-L5 and L5-S1.  The Veteran claims that she received private treatment for her back prior to the year 2000.  The RO attempted to obtain the records of treatment from the private physician the Veteran reported she received treatment from, however, it was determined that these records are no longer available, as they are older than seven years old and therefore, have been destroyed.  See January 2011 Authorization and Consent to Release Information Form, January 2011 notice of disagreement, March 2011 LexisNexis person search report, May 2012 Authorization and Consent to Release Information Form, and July 2012 Report of General Information.

The Veteran was diagnosed during VA examination in November 2010 with a herniated disk, degenerative joint disease (DJD) and degenerative disc disease (DDD).  The examiner (licensed nurse practitioner) opined that it is not likely that the Veteran's current back disability is secondary to her active military duty.  The rationale provided was that although the Veteran did sustain an injury to her back during active duty, there was no evidence of any continuous treatment for the back during active duty; the discharge physical listed the spine as normal; and there was no evidence of any treatment for the back after discharge until right after the year 2000, a gap of almost twenty years.  The examiner specifically stated that "for determination of service connection, a continuation of treatment and care is to be noted from point of discharge to present."  The Board finds that this opinion is inadequate for evaluation purposes.

The Board finds that essentially, the examiner opined that, as there was no evidence of a back disability at the time of the Veteran's discharge from service, and not treatment for many years thereafter, the Veteran's currently diagnosed back disability is not related to her documented in-service back injury.  However, this position is inaccurate. It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service. Additionally, service connection is possible for disabilities first identified after service.  3 C.F.R. § 3.303(d) (2014).  The November 2010 examiner did not provide an adequate opinion as to whether the back disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the nurse practitioner did not consider the Veteran's reports of continuity of symptomology and treatment following her in-service back injury.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding her in-service back injury, as well as the onset and nature of her back symptoms.  The Veteran's reports provide competent and credible evidence of a back injury during active military duty and a continuity of symptoms since.  Furthermore, her reports are supported by the documentation of a back injury and back symptoms in service.  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  See 
38 C.F.R. § 4.2 (2014).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of her low back disability, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Bilateral Knee Disability

The most recent VA examination in connection with the Veteran's service-connected bilateral knee disability was conducted in January 2012.  The Veteran has reported that his left and right knee disabilities have increased in severity since his January 2012 VA examination.  Specifically, he has reported instability that is more than slight, and claims that he now requires the use of a brace and cane at times due to the impairment of the knees.  See January 2014 VA Form 9.  In addition, private treatment records show that during physical therapy in early January 2014, the Veteran reported an increase in left knee pain that seemed to be gradually getting worse.  February 2014 notes, after 10 weeks of sessions, show some improvement in the left knee.  However, she was still reporting consistent pain in the left knee and muscle spasms.  Furthermore, there is no indication in these private records of treatment for the right knee.  See private treatment records from Physical Therapy Specialists dated from January 2014 to February 2014.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's bilateral knee disability.  

The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the January 2012 VA examination, not already of record, should be obtained and considered in connection with the examination.  In this regard, the Board notes that the aforementioned private physical therapy records from Physical Therapy Specialists indicate that the Veteran had one more session left, but records of this session are not currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  
See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the January 2012 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Following completion of the above, afford the Veteran a new VA examination to evaluate the current severity of the left and right knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should specifically report the ranges of left and right knee flexion and extension in degrees, as well as whether either knee disability is manifested by weakened movement, lack of endurance, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of her claimed back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include her documented back injury sustained when she was stepped on by a horse in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

6.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

